Citation Nr: 1629425	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  10-25 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from May 1973 to March 1980, August 1991 to February 1992, and February 2003 to November 2003, including service in the Southwest Asia theater of operations from August 1991 to December 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  The case was previously before the Board in March 2015 when, in part, the matters on appeal were remanded for additional development.  

The Board notes that the March 2015 decision including remanding the matter of entitlement to service connection for sleep apnea for the issuance of a statement of the case (SOC).  A SOC was provided to the Veteran in May 2015; the Veteran did not perfect his appeal.  Accordingly, the matter is not before the Board, and will not be addressed further.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets additional delay, the Board finds that additional development is necessary prior to adjudication of the claims on appeal.  

As to the Veteran's claim of service connection for respiratory disorder, the Board remanded this matter in March 2015 to provide the Veteran an examination to determine the nature and etiology of his disability, to include the diagnosis of bronchial asthma during service in October 1991.  On August 2015 VA examination, it was found that July 2015 pulmonary function testing revealed mild restrictive ventilatory impairment, and the examiner diagnosed chronic obstructive pulmonary disease (COPD), with an onset date of 2009.  The report noted that asthma is considered a type of obstructive lung disease, and not restrictive; however, the examination revealed a mild restrictive ventilatory impairment, and no nexus opinion was provided.  In a September 2015 addendum opinion, the examiner found that there was no documented or diagnostic medical evidence of chronic bronchial asthma.  The examiner stated that the Veteran had one episode that was diagnosed, but not confirmed, as bronchial asthma.  She emphasized that the Veteran has a cough with wheezing, which is not diagnostic of bronchial asthma, and there was no diagnostic medical evidence to support a diagnosis of asthma.  On this basis, the examiner opined that it was less likely as not the Veteran's asthma was related to service.  

After review of the August 2015 VA examination and September 2015 addendum opinion, the Board finds the examination and opinion to be inadequate.  To the extent the examiner indicated that COPD was diagnosed in 2009, review of the evidence of record reveals it was diagnosed as early as 2006.  See November 2006 VA treatment record.  In addition, to the extent the August 2015 VA examiner indicated that asthma was a type of obstructive lung disease, and diagnosed COPD, but indicated that the pulmonary function testing revealed mild restrictive ventilatory impairment, it is unclear the cause of the restrictive respiratory findings on pulmonary function testing.  In this regard, the Board notes that a March 2007 VA treatment record noted the Veteran's complaint of coughing with exertion and wheezing occasionally, and noted that December 2006 pulmonary function testing revealed mild restrictive lung defect.  It was opined that the dyspnea on exertion was likely multifactorial, referencing COPD, obstructive sleep apnea, asthma, and coronary artery disease.  Hence, it appears that the restrictive lung defect was at least potentially related to the Veteran's asthma and/or COPD, contrary to the finding of the August 2015 VA examiner.  In addition, while the September 2015 addendum opinion indicated that coughing with wheezing was not diagnostic of bronchial asthma, in June 2016 correspondence, the Veteran's representative presented treatise evidence indicating that the symptoms of asthmatic bronchitis include shortness of breath, wheezing, and coughing.  Hence, the Board finds that the Veteran should be afforded a new VA examination in this matter.  

The Board also notes that the evidence suggests that the Veteran's respiratory symptomatology is related to his service in Southwest Asia.  See October 2003 separation examination report of medical history (wherein the Veteran indicated he received treatment for his respiratory ailments during Desert Shield/Storm while serving at Camp Jack and Jill (in Saudi Arabia)); see also November 2006 VA treatment record (noting the Veteran's complaint that his respiratory symptoms were made worse by a change in the environment).  Since the claim has not been considered under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, and the Veteran's active service included service in the Southwest Asia theater of operations, the AOJ should provide the Veteran with appropriate notice of the evidence needed to establish service connection for asthma pursuant to these provisions, and all potential theories of entitlement raised by the Veteran or the record must be considered.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).  

Regarding the Veteran's claim for an acquired psychiatric disorder, this matter was remanded by the Board in March 2015 to provide the Veteran an examination to determine the nature and etiology of his psychiatric disorder.  On June 2015 VA examination, it was found that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-5 criteria, and that the Veteran did not have a mental disorder that conforms with DSM-5 criteria.  The Veteran reported on examination that his deployment in Southwest Asia was stressful because he had seven women that worked for him, always bickering, and he had to keep them separated.  He also reported it was stressful having to respond to alarms alerting the possibility of a gas attack.  The examiner found that the self-reported stressors were not trauma stressors as defined in DSM-5.  In an August 2015 VA addendum opinion, it was opined that the Veteran did not meet the diagnostic criteria for PTSD.  In addition, the Veteran's self-reported psychological symptoms did not fit the criteria for PTSD, and did not fit with any particular psychological or psychiatric disorder.  

The examination and addendum opinion are inadequate.  The Board notes that a September 2008 psychological evaluation by W.A., Psy.D., noted the Veteran's report of fearing for his life while serving at Camp Jack and Jill, including due to SCUD missiles going off.  Diagnoses of PTSD, panic disorder without agoraphobia, and depressive disorder, not otherwise specified (NOS), were provided.  Post-service VA and private treatment records also reflect diagnoses of adjustment disorder with depressed mood, anxiety disorder, and major depressive disorder.  The VA examiner made no mention of these diagnoses, and it is not clear if he was aware of them, or how he reconciled his finding that the Veteran's symptoms did not meet the criteria for a psychiatric disorder with the evidence of record.  In addition, the Veteran's service treatment records include his complaints of psychiatric symptomatology that was not addressed by the examiner.  See December 1991 report of medical history (noting the Veteran's report of nervous trouble of any sort); see also October 2003 separation examination report of medical history (noting the Veteran's complaint of frequent trouble sleeping, depression or excessive worry, and nervous trouble (i.e., constantly shaking)).  Moreover, the Veteran has recently reported stressors during service that included a jeep flipping over while stationed at Ft. Stewart, Georgia, being physically assaulted by a profession boxer while stationed in Germany, watching a woman die who was involved in a major motor vehicle accident, and the constant threat of biological warfare while serving in Southwest Asia.  See July 2015 VA treatment record.  These stressors were not addressed by the VA examiner.  Accordingly, the Board finds that the Veteran should be provided a new VA examination to determine whether he has a psychiatric disorder, including PTSD, which was incurred in service.   

Finally, the Veteran's claims file should be updated to include relevant VA treatment records.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim); Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016) (holding that 38 C.F.R. § 3.159(c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their relevance).  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran adequate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes the criteria required for a claim asserted based on Persian Gulf War service under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 regarding his claim for service connection for a respiratory disorder.

2. Associate with the claims file updated VA treatment records dated since September 2015, as well as any identified outstanding private treatment records that have not been associated with the claims file.  

3. After the above development, schedule the Veteran for a VA examination with a physician to determine the nature, extent, onset, and etiology of his respiratory disorder.  The Veteran's claims file should be provided to and reviewed by the examiner.  All indicated studies should be performed.  

Based on review of the record, and interview of the Veteran, the examiner should provide an opinion that responds to the following: 

(a) Please state whether the Veteran's respiratory symptoms, including documented mild restrictive ventilatory impairment, are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had such condition, when did that condition resolve? 

(b) Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?  
(c) If, after examining the Veteran and reviewing the claims file, the examiner determines that the Veteran's disability pattern is either a diagnosable chronic multi-symptom illness with a partially explained etiology ((b)(2) above), or a disease with a clear and specific etiology and diagnosis ((b)(3) above), then please provide an expert opinion as to whether it is related to presumed environmental exposures experienced by the Veteran during service in Southwest Asia.  

(d) Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War, or the diagnosis of bronchial asthma during service in October 1991?  

(e) If not directly related to service on the basis of questions (b)-(d), is any medical condition proximately due to, the result of, or caused by any service-connected disability(ies) (i.e., coronary artery disease, essential hypertension, low back strain, tinnitus, pes planus with associated plantar fasciitis)?

(f) If not caused by another medical condition, has any disorder been aggravated (permanently worsened beyond the natural progress of the disease) by any service-connected disability(ies) (i.e., coronary artery disease, essential hypertension, low back strain, tinnitus, pes planus with associated plantar fasciitis)?  

In answering all questions (a) through (f), please articulate the reasons underpinning all conclusions reached.  Specifically, please identify what facts and information, whether found in the record or outside the record, support any opinion provided, and, explain how that evidence justifies the opinion reached.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

4. Provide the Veteran a VA psychiatric examination with an examiner other than the June and August 2015 examiner, to determine whether he has a psychiatric disorder, including PTSD, which was incurred in service.  The claims file should be made available to and reviewed by the examiner.  All appropriate psychological tests deemed necessary should be administered.  Based on review of the record, and interview/examination of the Veteran, the examiner should provide an opinion that responds to the following: 

(a) Please identify (by medical diagnosis) each of the Veteran's psychiatric disorders.  Specifically, does he have PTSD based on a stressor event in service (e.g., fearing for his life while serving at Camp Jack and Jill, including due to SCUD missiles going off; jeep flipping over while stationed at Ft. Stewart, Georgia; being physically assaulted by a profession boxer while stationed in Germany; watching a woman die who was involved in a major motor vehicle accident; and the constant threat of biological warfare while serving in Southwest Asia)?  Please discuss the stressor and symptoms that support such diagnosis.  If it is determined that the Veteran does not meet the criteria for a diagnosis of PTSD, the criteria he fails to meet should be identified.  In providing this opinion, the examiner is asked to discuss the September 2008 psychological evaluation by W.A., Psy.D., that diagnosed PTSD.  

(b) As to each psychiatric diagnosis other than PTSD, please indicate whether it is at least as likely as not that such entity had its onset in service.  In providing this opinion, the examiner is asked to discuss the Veteran's psychological symptomatology reported during his active service (i.e., nervous trouble of any sort, constant shaking, frequent trouble sleeping, and depression or excessive worry).  If a diagnosis other than PTSD is not warranted, please reconcile your findings with the September 2008 psychological evaluation by W.A., Psy.D., diagnosing panic disorder with agoraphobia, and depressive disorder NOS, as well as the VA treatment records diagnosing adjustment disorder with depressed mood, anxiety disorder, and major depressive disorder.

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.  

5. Then readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted in full, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




